Citation Nr: 1220048	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-10 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES


1.  Entitlement to service connection for a skin disorder due to service in Vietnam (to include exposure to Agent Orange).

2.  Entitlement to an initial rating in excess of 30 percent disabling for post traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 40 percent disabling for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for residuals of shell fragment wounds of the right middle finger with superficial peripheral neuropathy and mild neuralgia, and joint deformity to the DIP joint, to include asymptomatic scar, status post tuft facture.

5.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, to include a May 2006 rating decision that granted service connection for PTSD and assigned an initial 30 percent rating, denied an increased rating for residuals of shell fragment wound to the right middle finger, and denied service connection for a skin disorder.  This appeal also comes from a March 2007 rating decision that granted service connection for bilateral hearing loss and assigned an initial 40 percent rating.

The Veteran testified before a Veterans Law Judge at a hearing held in October 2009 at the RO. A transcript of the hearing is associated with the claims folder.  In April 2012, the Veteran testified before another Veterans Law Judge at a hearing at the RO.  At this time, the VLJ held the record open for 60 days for the submission of additional relevant evidence.  While no evidence has been submitted to date, the Veteran's attorney subsequently identified by letter those records that he seeks VA to consider, as addressed in more detail below.

It is noted that the Board had remanded the claim for increase for the right middle finger in January 2010.  Thereafter, in a March 2011 rating decision, the RO awarded a 10 percent evaluation for residuals of shell fragment wound, right middle finger, with superficial peripheral neuropathy and mild neuralgia, and joint deformity to the DIP joint, to include asymptomatic scar, status post tuft facture.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's attorney has noted that he received VA treatment records dated from 2006 through March 2012, and requests that VA obtain these records.  The attorney did not provide copies of these records to VA or a waiver of consideration of these records by the agency of original jurisdiction.  A review of the record shows that the most recent VA treatment records obtained were dated in May 2010.  Records dated between May 2010 and March 2012 are not associated with either the Veteran's paper claims files or his electronic claims file.  Also, the Veteran reported during his recent VA PTSD examination in June 2010 that he received treatment at a community-based VA outpatient treatment clinic since 2006 and at the Readjustment Center in Wood County every week.

In view of the outstanding medical evidence, remand is necessary to ensure that VA has satisfied its duty to assist and provided due process of law.  Remand is necessary so that these records may be obtained and considered by the originating agency in the first instance.  See 38 C.F.R. § 3.159(c)(2) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include medical records from VA facilities).  See also 38 C.F.R. § 20.1304(c) (additional evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).

Additionally, the Veteran has raised a claim for TDIU.  This claim is inextricably intertwined with the claims for increase and has not been adjudicated in the first instance by the originating agency.  The United States Court of Appeals for Veterans (the Court) has held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court has further held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In that regard, if deemed necessary in order to fairly decide the claim, the RO should supplement the record by obtaining an examination(s) which includes an opinion(s) on what effect service-connected disability has on the Veteran's ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Lastly, the Veteran must given the opportunity to present testimony at a hearing before a third Veterans Law Judge.  In October 2009, the Veteran gave testimony before Veterans Law Judge (VLJ), Cheryl L. Mason, and he provided testimony before VLJ Michael A. Pappas in April 2012.  Transcripts of both hearings have been associated with the record.  All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  However, by law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, No. 09-953, 2011 WL 1486552 (U.S. Vet. App. Apr. 20, 2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In view of this decision, the RO should offer the Veteran by the letter the opportunity for a hearing before the third VLJ, who would then participate in the decision panel.  If an affirmative response is received, then the RO should schedule the Veteran for a hearing before a member of the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding relevant treatment records identified by the Veteran or his attorney to include all VA outpatient treatment records dated since May 2010, the Wood County community-based VA outpatient treatment clinic records dated since 2006, and psychiatric medical records from the Readjustment Center in Wood County.

2.  The RO should undertake any other development deemed necessary.  The RO should ensure that the record contains evidence on whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment that would produce sufficient income to be other than marginal, and obtain a current examination on employability if necessary in order to fairly decide the claim.

3.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

4.  The RO should send a letter of inquiry to the Veteran asking whether he desires a third hearing before a third Veterans Law Judge on the issues on appeal.  If so, the RO should schedule the Veteran for an appropriate hearing and provide the required notice thereof.

5.  Following completion of the above development and prior to any new hearing that may be conducted upon request of the Veteran pursuant to Arneson, supra., the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



